Citation Nr: 0732142	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for Hodgkin's disease, 
to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for skin cancer, 
diagnosed as basal cell carcinoma, to include as due to 
herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
in pertinent part, denied service connection for Hodgkin's 
disease, multiple myeloma, and skin cancer, all as due to 
Agent Orange.  The veteran filed a notice of disagreement 
(NOD) in September 2003, and the RO issued a statement of the 
case (SOC) in August 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence establishing that 
the veteran has multiple myeloma.

3.  The appellant served in the military from December 1971 
to December 1974 with foreign service in Korea; he did not 
serve in Vietnam.

4.  As the appellant did not serve in one of the specified 
units in Korea determined to have been exposed to herbicides, 
to include Agent Orange, during the appropriate time frame, 
there is no basis for presumption of service connection for 
Hodgkin's disease due to such exposure.  

5.  The appellant's diagnosed basal cell carcinoma is not 
among the disabilities recognized by VA as associated with 
Agent Orange exposure.

6.  There is no competent medical evidence showing that the 
appellant's Hodgkin's disease and basal cell carcinoma - both 
diagnosed more than one year after the veteran's discharge 
from service - are related to the veteran's service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for Hodgkin's 
disease, to include as due to herbicides (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.  The criteria for service connection for basal cell 
carcinoma, to include as due to herbicides (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claims.  A March 2006 RO letter informed the appellant 
how disability evaluations and effective dates are assigned 
and the type of evidence that impacts those determinations.  
After the veteran was afforded an opportunity to respond to 
each notice, the October 2006 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Albany, New York, and a VA medical opinion.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection is available for certain 
chronic diseases (to include a malignant tumor and Hodgkin's 
disease) manifest to a certain degree (10 percent for 
malignant tumors and Hodgkin's disease) within a prescribed 
period after the date of termination of such service (one 
year for malignant tumors and Hodgkin's disease), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In addition, if a veteran was exposed to an herbicide agent 
during service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. § 
3.309(e) (2007).  

However, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).

A.  Multiple Myeloma

The veteran's service medical records are devoid for any 
complaint, treatment, or diagnosis of multiple myeloma.

Post-service, the veteran's private medical records from the 
St. Mary's Hospital Center, dated in 1980, and his VA 
treatment records, dated from April 1981 to May 1981, 
variously dated extracts of his VA medical records 1982 to 
1993, and from June 1999 to July 2003, also reflect no 
complaints, treatment, or diagnosis of multiple myeloma.

The Board notes that the post-service medical records show no 
diagnosis of multiple myeloma.  Significantly, neither the 
veteran nor his representative has presented or identified 
any such evidence that shows a diagnosis of multiple myeloma.  
While the veteran claims he was diagnosed with multiple 
myeloma in 1999, in the absence of any mention of this 
disease in the current VA medical records, it is apparent 
that the veteran does not currently suffer from multiple 
myeloma or the residuals thereof.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the appellant  has the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for multiple myeloma must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.



							[Continued on next page]

B.  Hodgkin's Disease and Basal Cell Carcinoma

The veteran alleges that his Hodgkin's disease and basal cell 
carcinoma are due to exposure to Agent Orange while stationed 
in Korea in service.  Specifically, the veteran claims that 
although the application of herbicides may have ceased by the 
time he arrived in Korea, he dug, worked, and trained in soil 
that was contaminated with herbicides.  The veteran also 
asserts that his physician at the VA linked his cancers to 
exposure to herbicides.  The veteran further has requested 
that he be medically tested to show that the carcinogenic 
chemicals used in Agent Orange are currently present in his 
body, which he claims would show he was exposed in Korea.  

Regarding the veteran's claim for service connection for 
basal cell carcinoma, the Board notes that basal cell 
carcinoma is not among the disabilities recognized by VA (and 
listed in section 3.309(e)) as etiologically related to 
herbicide exposure; therefore, the veteran is not entitled to 
presumptive service connection on this basis.  

Regarding the veteran's claim for service connection for 
Hodgkin's disease, the Board notes that Hodgkin's disease is 
a disability recognized by VA as etiologically related to 
herbicide exposure.  38 C.F.R. § 3.309(e).  However, the 
Board finds that the veteran's claim for service connection 
must fail because he is not shown to have been exposed to 
herbicides during his service.  In this regard, in the April 
2003 rating decision, the RO stated that the Department of 
Defense has stated that there was spraying in North Korea 
along the Demilitarized Zone (DMZ) in 1968 and 1969.  See 
also VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Chapter 2, Section C(10)(k); March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

The veteran's service personnel records indicate that he 
served in the military from December 1971 to December 1974 
and had service in Korea during this time, which is more than 
a year after the confirmed use of herbicides in Korea.  As 
discussed above, the DOD has only confirmed that specific 
units were exposed to Agent Orange from 1968 to 1969 while in 
Korea; however, the record reflects that the veteran was not 
stationed in Korea during this period; rather, he was 
stationed in Korea after the designated period.  Only those 
service members who served during this time period and with 
the specified military units are considered to have been 
exposed to herbicides.  The fact that he may have worked in, 
and been stationed on, soil that had been applied with 
herbicides more than a year prior to his arrival in Korea 
does not establish that he was exposed to such agents with in 
the meaning of the applicable laws and regulations.  With 
regard to service in Korea, it is clear that only those 
veterans who served in the specified units from 1968 to 1969 
are considered exposed to Agent Orange.

As such, the veteran is not entitled to a presumption of 
exposure to herbicide agents, to include Agent Orange.  
Moreover, in the absence of any evidence showing actual 
exposure to herbicides, to include Agent Orange during 
service, the appellant is not entitled to presumptive service 
connection for Hodgkin's disease, based on Agent Orange 
exposure, pursuant to 38 C.F.R. § 3.309(e).  

The record also presents no other basis of entitlement for 
service connection for the veteran's Hodgkin's disease or his 
basal cell carcinoma.  The veteran's service medical records 
are negative for any findings or diagnosis of Hodgkin's 
disease or basal cell carcinoma.  The service medical records 
do show that in August 1973, the veteran complained of a rash 
in the groin.  The diagnosis was heat rash.  In June 1974, 
the veteran complained of athletes foot of the right foot for 
six months.  The September 1974 separation Report of Medical 
Examination revealed that the veteran's skin and lymphatics 
were normal and there were no disabilities noted.

Post-service, the first evidence of a diagnosis of Hodgkin's 
disease was shown in a May 1980 medical record from a private 
hospital.  The first evidence of a diagnosis of basal 
carcinoma of the left infraclavicular and left upper back is 
found in a May 2001 VA treatment record.  Both diagnoses are 
shown to have been rendered more than one year after the 
veteran's discharge from service.  As there is no medical 
evidence that Hodgkin's disease and basal cell carcinoma were 
first manifest to a compensable degree within one year after 
the veteran's separation from service, there is no basis for 
a grant of service connection as a chronic disease presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In view of the fact that there is no evidence the veteran was 
exposed to herbicides, there is similarly no basis for 
awarding service connection for Hodgkin's disease or basal 
cell carcinoma on a direct basis.  But assuming arguendo that 
the veteran was exposed to herbicides during service in the 
manner he describes, the only medical opinion evidence of 
record considering this possibility weighs against the 
veteran's claims for service connection.  In this regard, the 
RO requested that a VA examiner opine as to whether it was at 
least as likely as not that the skin rash noted in service 
was the prodromal manifestation of his Hodgkin's disease or 
basal cell carcinoma.  In October 2006, the VA examiner 
opined that Hodgkin's disease starting as a rash on the groin 
in 1974, which was six years before his diagnosis, was 
unheard of.  Further, the VA examiner opined that the basal 
cell carcinoma was in a local area over the left neck and 
upper back and was not related to any foot or groin rashes in 
service.  The Board finds that the October 2006 VA examiner's 
opinion - based on review of the veteran's documented medical 
history - is the only probative opinion evidence that 
addresses whether the veteran's Hodgkin's disease and basal 
cell carcinoma are related to his service.  As the October 
2006 VA opinion weighs against the veteran's claims for 
service connection for Hodgkin's disease and basal cell 
carcinoma and there is no contrary medical opinion, the Board 
finds that service connection for Hodgkin's disease and basal 
cell carcinoma, on a direct basis, is not warranted.

C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has multiple 
myeloma or that his Hodgkin's disease or basal cell carcinoma 
are related to service, to include as due to herbicide 
exposure, the question a diagnosis and of the etiology of the 
veteran's disabilities are medical matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.  In 
short, the veteran's unsupported assertions, without more, 
simply do not constitute persuasive evidence in support of 
the claims.

The Board acknowledges the veteran's request that he be 
medically tested for the purpose of demonstrating that his 
body currently contains chemicals used in Agent Orange, thus 
proving that he was so exposed in Korea.  The Board notes 
that Agent Orange is a herbicide that contains the 
"contaminant dioxin which is suspected of being teratogenic 
and possibly carcinogenic."  Dorland's Illustrated Medical 
Dictionary, 30th Edition (2003).  However, as the Board has 
already noted, if the veteran did not serve in Korea during 
the appropriate time and with the specified units, he is not 
considered to have been exposed to Agent Orange in service.  
Nonetheless, assuming without conceding that the veteran 
exposed to Agent Orange in Korea as he described, while a 
medical test may be performed to determine whether the 
veteran's body contains dioxin, the Board finds such a test 
would not be probative of whether any dioxin accumulated in 
his body was due to exposure in Korea back in the 1970s as 
opposed to the general exposure to dioxin that all citizens 
of western societies are subjected to.  

For all the foregoing reasons, the Board finds that the 
claims for service connection for multiple myeloma, Hodgkin's 
disease, and basal cell carcinoma, to include as due to 
herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



							[Continued on next page]

ORDER

Service connection for multiple myeloma, to include as due to 
herbicide (Agent Orange) exposure, is denied.

Service connection for Hodgkin's disease, to include as due 
to herbicide (Agent Orange) exposure, is denied.

Service connection for skin cancer, diagnosed as basal cell 
carcinoma, to include as due to herbicide (Agent Orange) 
exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


